          EXHIBIT 7, Page 1 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 2 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 3 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 4 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 5 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 6 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 7 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 8 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
          EXHIBIT 7, Page 9 of 9
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
